DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

	Claims Status:
	Claims 1-6 and 8-15 are pending.
	Claim 7 is cancelled.
	Claims 1-6 and 8-15 are being examined as follow:

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.

4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-6, 8-12 and 14-15 are rejected under 35 U.S.C. 103 as being unpatentable over Kuhn (US4044221 previously cited), Van Vooren et al (US2009/0014437A1 newly cited).
Regarding claim 1, Kuhn discloses a heating device (carrier 2, zig-zag seams 3, woven fabric web 6 and plastic foam web 7, fig. 1) for a seat heater of a motor vehicle (refer to the title),  said heating device (heating device 10, fig. 1) adapted to be placeable between a base body of foam (cushion core 1, fig. 1) and a seat cover (woven web 5, fig.1) of a vehicle seat (refer to the title), and said heating device (carrier 2, zig-zag seams 3, woven fabric web 6 and plastic foam web 7, fig. 1) comprising:
a heating mat (carrier 2, zig-zag seams 3, fig. 1) having a carrier layer (carrier 2, fig.1) which comprises a first surface (opposite surface of the second surface, fig.1) and a second surface (surface that carrying zig-zag seams 3, fig.1) opposite said first surface (opposite surface of the second surface, fig.1), said second surface (surface that carrying zig-zag seams 3, fig.1) carrying a heating conductor (zig-zag seams 3, fig.1) for generating heat, and said heating conductor (zig-zag seams 3, fig.1) extending over a heating area (the area that zig-zag seams 3 covered in fig.1); and
a seat cover upholstery (plastic foam web 7, fig.1) comprising a foam layer (refer to “plastic foam”); 
wherein said second surface (surface that carrying zig-zag seams 3, fig.1)  of said carrier layer (carrier 2, fig.1) faces said seat cover upholstery (plastic foam web 7, fig.1) and said first surface (opposite surface of the second surface, fig.1) of said carrier layer (carrier 2, fig.1) is adapted to face the seat cover (woven web 5, fig.1) and be in direct contact with woven web 5, fig.1); said heating mat (carrier 2, zig-zag seams 3, fig. 1), and the seat cover upholstery (plastic foam web 7, fig.1) to form seams (closing seam 9, fig.1) extending through said heating area (the area that zig-zag seams 3 covered in fig.1) (refer to Col 2 line 35-44 cited: “…The plastic foam web 7 is connected to the laminate formed of the woven fabric webs 5 and 6 and of the heating conductor support or carrier 2 by closing-seams 9 which are laid so that they extend in a direction substantially parallel to the zig-zag seams 3. Along the closing-seams 9, the plastic foam of the plastic foam web 7 is compressed between the plastic foil 8 and the woven fabric webs 2, 5 and 6 so that the closing seams define indentations by which the flexibility of the laminate is enhanced…”).
wherein said heating mat (carrier 2, zig-zag seams 3, fig. 1) is adapted to be sewable to the seat cover (woven web 5, fig.1) by stitches (closing seam 9, fig. 1, and Col 1 line 12-13 cited: “…Known planar flexible heating elements have heating cables fixed on a supporting web; i.e., by stitching seams or by an adhesive…”) going through the seat cover (woven web 5, fig.1); said stitches (closing seam 9, fig. 1, and Col 1 line 12-13 cited: “…Known planar flexible heating elements have heating cables fixed on a supporting web; i.e., by stitching seams or by an adhesive…”) facilitating said direct contact of said carrier layer (carrier 2, fig.1) of said heating mat (carrier 2, zig-zag seams 3, fig. 1) with the seat cover (woven web 5, fig.1).

    PNG
    media_image1.png
    399
    484
    media_image1.png
    Greyscale

Kuhn does not disclose a heating conductor comprising a plurality of strands; 
Van Vooren discloses a heating conductor (heating conductor 1, fig.1-3) comprising a plurality of strands (refer to fig.1-3 of multiple strands of heating conductor 1).

    PNG
    media_image2.png
    259
    473
    media_image2.png
    Greyscale


    PNG
    media_image3.png
    251
    501
    media_image3.png
    Greyscale


    PNG
    media_image4.png
    237
    470
    media_image4.png
    Greyscale

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Kuhn’s invention with a heating conductor comprising a plurality of strands; as taught by Van Vooren, in order to increase the wear resistance and also increasing the flexibility for use  (refer to abstract).

Regarding claim 2, the modification of Kuhn and Van Vooren discloses substantially all features set forth in claim 1, Kuhn discloses said heating conductor (zig-zag seams 3, fig.1) is a stranded of metallic conductor (refer to Col 1 line 8 cited: “…a flexible electrical heating element wherein a wire-shaped metallic conductor is secured to a flexible, flat planelike support or carrier…”).
Kuhn does not explicitly disclose a stranded conductor comprising at least 300 metal filaments.
Van Vooren further discloses a strand of conductor comprising a wire bundle with relatively large number of wires, between 15 to 150 metal filaments (refer to paragraph 0003 cited: “…heating wires consist of a wire bundle with a relatively large number of wires, e.g. 15-150 pieces, so called strands…”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified  Kuhn’s heating conductor with large number of wires, as taught by Van Vooren, in order to reduce defect heating mat due to damaged strand during the sewing processes (refer to paragraph 0006 cited: “…as this patent explains that a relatively large number of strands create the necessary conditions for being sewed into a seat without occurrence of any errors…”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to further modify the further modified Kuhn’s heating conductor with 300 metal filaments, for that is well known within one of ordinary skill in the art as the matter of design choice or desired application, refer to In re Japikse, 181 F.2d 1019, 86 USPQ 70 (CCPA 1950) and In re Kuhle, 526 F.2d 553, 188 USPQ 7 (CCPA 1975). Such as to decide how many strands is need to provide the necessary conditions for being sewed into a seat without occurrence of any errors, and also since the applicant does not state what problem solve or benefit of such limitation, one of ordinary skill in the art would 

Regarding claim 3, the modification of Kuhn and Van Vooren discloses substantially all features set forth in claim 1, Kuhn discloses said heating conductor (zig-zag seams 3, fig.1) is a stranded of metallic conductor (refer to Col 1 line 8 cited: “…a flexible electrical heating element wherein a wire-shaped metallic conductor is secured to a flexible, flat planelike support or carrier…”).
Kuhn does not explicitly disclose a stranded conductor comprising at least 500 metal filaments.
Van Vooren further discloses a strand of conductor comprising a wire bundle with relatively large number of wires, between 15 to 150 metal filaments (refer to paragraph 0003 cited: “…heating wires consist of a wire bundle with a relatively large number of wires, e.g. 15-150 pieces, so called strands…”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified  Kuhn’s heating conductor with large number of wires, as taught by Van Vooren, in order to reduce defect heating mat due to damaged strand during the sewing processes (refer to paragraph 0006 cited: “…as this patent explains that a relatively large number of strands create the necessary conditions for being sewed into a seat without occurrence of any errors…”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to further modify the further modified Kuhn’s heating conductor with 500 metal filaments, for that is well known within one of ordinary skill in In re Japikse, 181 F.2d 1019, 86 USPQ 70 (CCPA 1950) and In re Kuhle, 526 F.2d 553, 188 USPQ 7 (CCPA 1975). Such as to decide how many strands is need to provide the necessary conditions for being sewed into a seat without occurrence of any errors, and also since the applicant does not state what problem solve or benefit of such limitation, one of ordinary skill in the art would have expected applicant’s invention to perform equally well with the modified Kuhn’s teaching.

Regarding claim 4, the modification of Kuhn and Van Vooren discloses substantially all features set forth in claim 1, Kuhn further discloses said carrier layer of the heating mat (carrier support 2, with woven fabric web 6, and plastic foam web 7, fig. 1) consists of felt, fleece, woven material, or cut foam (carrier support 2; refer to col. 2, line 21, Detailed Description: "…carrier support 2 in the form of a thin heat proof woven web…").

Regarding claim 5, the modification of Kuhn and Van Vooren discloses substantially all features set forth in claim 1, Kuhn further discloses said carrier layer of the heating mat (carrier support 2, with woven fabric web 6, and plastic foam web 7, fig. 1) is arranged to be air permeable (refer to col. 1 line 41-42, cited: “…a heating conductor which is preferably formed as a seam, on an air-permeable flexible support or carrier…").

Regarding claim 6, the modification of Kuhn and Van Vooren discloses substantially all features set forth in claim 1, Kuhn further discloses said carrier layer of the heating mat (carrier support 2, with woven fabric web 6, and plastic foam web 7, fig. 1) is refer to col. 1 line 41-42, cited: “…a heating conductor which is preferably formed as a seam, on an air-permeable flexible support or carrier…") (it is noted: when an object is air-permeable, it is inherently has perforations, if not, such object can’t be air-permeable).

Regarding claim 8, the modification of Kuhn and Van Vooren discloses substantially all features set forth in claim 1, Kuhn discloses said heating conductor (zig-zag seams 3, fig.1) is a stranded of metallic conductor (refer to Col 1 line 8 cited: “…a flexible electrical heating element wherein a wire-shaped metallic conductor is secured to a flexible, flat planelike support or carrier…”).
Kuhn does not explicitly disclose a stranded conductor comprising at least 200 metal filaments.
Van Vooren further discloses a strand of conductor comprising a wire bundle with relatively large number of wires, between 15 to 150 metal filaments (refer to paragraph 0003 cited: “…heating wires consist of a wire bundle with a relatively large number of wires, e.g. 15-150 pieces, so called strands…”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified  Kuhn’s heating conductor with large number of wires, as taught by Van Vooren, in order to reduce defect heating mat due to damaged strand during the sewing processes (refer to paragraph 0006 cited: “…as this patent explains that a relatively large number of strands create the necessary conditions for being sewed into a seat without occurrence of any errors…”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to further modify the further modified Kuhn’s heating conductor with 200 metal filaments, for that is well known within one of ordinary skill in the art as the matter of design choice or desired application, refer to In re Japikse, 181 F.2d 1019, 86 USPQ 70 (CCPA 1950) and In re Kuhle, 526 F.2d 553, 188 USPQ 7 (CCPA 1975). Such as to decide how many strands is need to provide the necessary conditions for being sewed into a seat without occurrence of any errors, and also since the applicant does not state what problem solve or benefit of such limitation, one of ordinary skill in the art would have expected applicant’s invention to perform equally well with the modified Kuhn’s teaching.

Regarding claim 9, the modification of Kuhn and Van Vooren discloses substantially all features set forth in claim 1, Kuhn does not explicitly disclose a stranded conductor comprising a plurality of metal filaments, a diameter of from 100 nm to 100 micrometer.
	Van Vooren further discloses a strand of conductor comprising a wire bundle has a diameter of 2 to 200 µm (refer to abstract cited: “…wherein those metallic filaments have a diameter of 2 to 200 .mu.m …”).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Kuhn’s heating conductor with a diameter of 2 to 200 µm, as taught by Van Vooren, in order to provide the strand of conductor with a very high corrosion and oxidation resistant (refer to abstract).

Regarding claim 10, Kuhn discloses a motor vehicle seat (refer to the title) comprising: 
a base body of foam (cushion core 1, fig. 1); 
a seat cover (woven web 5, fig.1); and 
a heating device (carrier 2, zig-zag seams 3,  fig. 1) disposed between said base body of foam (cushion core 1, fig. 1) and said seat cover (woven web 5, fig.1), said heating device (carrier 2, zig-zag seams 3, woven fabric web 6 and plastic foam web 7, fig. 1) comprising; 
a heating mat (carrier 2, zig-zag seams 3, fig. 1) having a carrier layer (carrier 2, fig.1) which comprises a first surface (opposite surface of the second surface, fig.1) and a second surface (surface that carrying zig-zag seams 3, fig.1) opposite said first surface (opposite surface of the second surface, fig.1), said second surface (surface that carrying zig-zag seams 3, fig.1) carrying a heating conductor (zig-zag seams 3, fig.1) for generating heat, and said heating conductor (zig-zag seams 3, fig.1) extending over a heating area (the area that zig-zag seams 3 covered in fig.1); and 
a seat cover upholstery (plastic foam web 7, fig.1) comprising a foam layer (refer to “plastic foam”); 
wherein said second surface (surface that carrying zig-zag seams 3, fig.1) of said carrier layer (carrier 2, fig.1) faces said seat cover upholstery (plastic foam web 7, fig.1), and said first surface (opposite surface of the second surface, fig.1) of said carrier layer (plastic foam web 7, fig.1) faces said seat cover (woven web 5, fig.1) and is in direct contact with the seat cover (woven web 5, fig.1); and
wherein said heating mat (carrier 2, zig-zag seams 3, fig. 1) is adapted to be sewable to the seat cover (woven web 5, fig.1) by stitches (closing seam 9, fig. 1, and Col 1 line 12-13 cited: “…Known planar flexible heating elements have heating cables fixed on a supporting web; i.e., by stitching seams or by an adhesive…”) going through the seat cover (woven web 5, fig.1); said stitches (closing seam 9, fig. 1, and Col 1 line 12-13 cited: “…Known planar flexible heating elements have heating cables fixed on a supporting web; i.e., by stitching seams or by an adhesive…”) facilitating said direct contact of said carrier layer (carrier 2, fig.1) of said heating mat (carrier 2, zig-zag seams 3, fig. 1) with the seat cover (woven web 5, fig.1).
Kuhn does not disclose a heating conductor comprising a plurality of strands; 
Van Vooren discloses a heating conductor (heating conductor 1, fig.1-3) comprising a plurality of strands (refer to fig.1-3 of multiple strands of heating conductor 1).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Kuhn’s invention with a heating conductor comprising a plurality of strands; as taught by Van Vooren, in order to increase the wear resistance and also increasing the flexibility for use  (refer to abstract).

Regarding claim 11, the modification of Kuhn and Van Vooren discloses substantially all features set forth in claim 1, Kuhn discloses said heating conductor (zig-zag seams 3, fig.1) is a stranded of metallic conductor (refer to Col 1 line 8 cited: “…a flexible electrical heating element wherein a wire-shaped metallic conductor is secured to a flexible, flat planelike support or carrier…”).
Kuhn does not explicitly disclose a stranded conductor comprising at least 200 metal filaments.
Van Vooren further discloses a strand of conductor comprising a wire bundle with relatively large number of wires (refer to paragraph 0006 cited: “…as this patent explains that a relatively large number of strands create the necessary conditions for being sewed into a seat without occurrence of any errors…”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified  Kuhn’s heating conductor with large number of wires, as taught by Van Vooren, in order to reduce defect heating mat due to damaged strand during the sewing processes (refer to paragraph 0006 cited: “…as this patent explains that a relatively large number of strands create the necessary conditions for being sewed into a seat without occurrence of any errors…”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to further modify the further modified Kuhn’s heating conductor with 200 metal filaments, for that is well known within one of ordinary skill in the art as the matter of design choice or desired application, refer to In re Japikse, 181 F.2d 1019, 86 USPQ 70 (CCPA 1950) and In re Kuhle, 526 F.2d 553, 188 USPQ 7 (CCPA 1975). Such as to decide how many strands is need to provide the necessary conditions for being sewed into a seat without occurrence of any errors, and also since the applicant does not state what problem solve or benefit of such limitation, one of ordinary skill in the art would have expected applicant’s invention to perform equally well with the modified Kuhn’s teaching.

Regarding claim 12, the modification of Kuhn and Van Vooren discloses substantially all features set forth in claim 10, Kuhn does not explicitly disclose a stranded conductor comprising a plurality of metal filaments, a diameter of from 100 nm to 100 micrometer.
Van Vooren further discloses a strand of conductor comprising a wire bundle has a diameter of 2 to 200 µm (refer to abstract).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Kuhn’s heating conductor with a diameter of 2 to 200 µm, as taught by Van Vooren, in order to provide the strand of conductor with a very high corrosion and oxidation resistant (refer to abstract).

Regarding claim 14, the modification of Kuhn and Van Vooren discloses substantially all features set forth in claim 1, Kuhn discloses said heating conductor (zig-zag seams 3, fig.1) is a stranded of metallic conductor (refer to Col 1 line 8 cited: “…a flexible electrical heating element wherein a wire-shaped metallic conductor is secured to a flexible, flat planelike support or carrier…”).
Kuhn does not explicitly disclose a stranded conductor comprising at least 100 metal filaments.
Van Vooren further discloses a strand of conductor comprising a wire bundle with relatively large number of wires, between 15 to 150 metal filaments (refer to paragraph 0003 cited: “…heating wires consist of a wire bundle with a relatively large number of wires, e.g. 15-150 pieces, so called strands…”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified  Kuhn’s heating conductor with large number of wires, as taught by Van Vooren, in order to reduce defect heating mat due to damaged strand during the sewing processes (refer to paragraph 0006 cited: “…as this patent explains that a relatively large number of strands create the necessary conditions for being sewed into a seat without occurrence of any errors…”).

Regarding claim 15, the modification of Kuhn and Van Vooren discloses substantially all features set forth in claim 10, Kuhn discloses said heating conductor (zig-zag seams 3, fig.1) is a stranded of metallic conductor (refer to Col 1 line 8 cited: “…a flexible electrical heating element wherein a wire-shaped metallic conductor is secured to a flexible, flat planelike support or carrier…”).
Kuhn does not explicitly disclose a stranded conductor comprising at least 200 metal filaments.
Van Vooren further discloses a strand of conductor comprising a wire bundle with relatively large number of wires, between 15 to 150 metal filaments (refer to paragraph 0003 cited: “…heating wires consist of a wire bundle with a relatively large number of wires, e.g. 15-150 pieces, so called strands…”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified  Kuhn’s heating conductor with large number of wires, as taught by Van Vooren, in order to reduce defect heating mat due to damaged strand during the sewing processes (refer to paragraph 0006 cited: “…as this patent explains that a relatively large number of strands create the necessary conditions for being sewed into a seat without occurrence of any errors…”).

Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable Kuhn (US4044221), in view for Van Vooren et al (US2009/0014437A1 newly cited) and further in view of RITTER (US2010/0206863A1 previously cited).
Regarding claim 13, the modification of Kuhn and Van Vooren discloses substantially all features set forth in claim 10, Kuhn and Van Vooren does not disclose a plurality of parallel first seams and, at an angle with respect to the first seams, a second plurality of parallel seams which together form a diamond pattern.
Ritter discloses an electrically conductive web material (sheet like carrier 1, electrically conductive coating 2, fig. 1); a plurality of parallel first seams (stitches 5, fig. 1; parallel segments shown) and, at an angle with respect to the first seams, a second plurality of parallel seams (stitches 5, fig. 1; other parallel segments shown, in between first parallel segments) which together form a diamond pattern ("diamond stitch", para. 0073, Detailed description).

    PNG
    media_image5.png
    360
    481
    media_image5.png
    Greyscale

It would have been obvious to one of ordinary skill in the art before the effective filing date to incorporate into the vehicle seat heater, seat pad, and seat cover, of Abe, stitches in a diamond pattern, as taught by Ritter, for the purpose of securing the layers of structures securely together, because one of ordinary skill would be motivated to utilize refer to  paragraph 0073, cited: “…The stitches are preferably such stitches as lead to the electrode becoming pressed against the electrically conductive coating. Suitable are stitches embodied as blind stitch, cross stitch, zigzag stitch, diamond stitch or the like. It is also conceivable to have combinations of two or more stitches, which can be embodied in the same stitch or with different stitches…").
Response to Argument
Applicant's arguments filed December 15th 2021 have been fully considered:
Applicant’s argument on the rejection under 35 U.S.C 102(a1) as being anticipated by Bulgajewski (US2004/0238516A1) are persuasive, and therefore the previous final office action mailed on September 21th 2021 has been withdrawn, and a new ground of rejection is written above.
However, Examiner would like to address applicant’s argument on Kuhn.
The applicants argue: “…The Applicant notes that as described in column 2, lines 35-40, the plastic foam web 7 is connected to the laminate formed of the woven fabric webs 5 and 6 and of the heating conductor support or carrier 2 b2Y closing seams 9, with the closing seams 9 further described in claim 1 of Kuhn as being means mechanically interconnecting the carrier sheet and foam member. In other words, the seat cover (i.e., woven web 5) as asserted by the Examiner in Kuhn is already mechanically interconnected with the heating mat (i.e., carrier 2) and seat cover upholstery (i.e., the plastic foam web 7) without the use of stitches. Accordingly, there is no reason to alter the structure of Kuhn to include stitches as recited in claims 1 and 10 to facilitate the direct contact of its carrier layer of the heating mat with the seat cover as the Examiner asserts because they are already interconnected without stitching. In other words, Kuhn teaches away from the inclusion of additional and unnecessary stitching as allegedly taught in Bulgajewski to interconnect structure that is already interconnected in the structure of Kuhn as shown in Figure 1 and described throughout its specification.…”, Remark Page 6-7.
The examiner's response: The applicant's arguments above are not persuasive, because:
It is pointed out that Kuhn Col 2 line 35-40 discloses connected in closing seam by “means mechanically interconnecting”, and in Col 1 line 12-13 cited: “…Known planar flexible heating elements have heating cables fixed on a supporting web; i.e., by stitching seams or by an adhesive…”, therefore, Kuhn does not disclose DO NOT use stitches. Furthermore, mechanical interconnecting mean is including stitches.
 
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Bengtsson (US5002335) discloses an electrically heated vehicle seat may read on most of the limitation for claim 1 and 10.
Diemer et al (US7250586B2) discloses a surface heating system may read on most of the limitation for claim 1 and 10.
LONGINOTTI-BUITONI et al (US20180199635A1) discloses the use of stitching for flexible fabric ribbon connectors.
Schumacher (US10349468B2) discloses a heating mat with plurality of heating conductor.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tu Hoang can be reached on 5712724780. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/YEONG JUEN THONG/Examiner, Art Unit 3761                                                                                                                                                                                                        February 22th, 2022
/TU B HOANG/Supervisory Patent Examiner, Art Unit 3761